PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer.
Claimant seeks $234.90 for personal glasses which he lost during a chase of an inmate at the South-Central Regional Jail on or about October 23, 1998. The documentation for these glasses was provided to respondent, however, respondent does not have a fiscal method for reimbursing its employees for losses such as that experienced by the claimant. Therefore, the claimant has not been reimbursed for this loss. In its Answer, the respondent admits the validity of the claim and that the amount claimed is fair and reasonable, but respondent further states that it is unable to reimburse the claimant.
The Court has determined that claimant is entitled to an award as this claim is a moral obligation of the State in accordance with the provisions of WV Code §14-2-1 et.seq. In view of the foregoing, the Court makes an award in the amount of $234.90.
Award of $234.90.